Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribobert et al. (WO2016/020680) in view of Price et al. (US2003/80213503) and further in view of Job et al. (US2014/0143959).
Re claim 1, Ribobert et al. teach a method of automatic dishwashing of dishware comprising washing the dishware with the bleaching species which does not contain an enzyme and subsequently washing the dishware with an enzyme, which does not contain bleach (abstract, page 5, lines 23-30). 
 Re claims 1-2, and 11-13, Ribobert et al. teach the invention substantially as claimed with the exception of electrolytically generating the bleaching species.   Price et al. teach electrolytically generating a bleaching species using a solution of an alkali metal chloride salt (paragraphs 15, 78) for use in cleaning tableware (Abstract).  Paragraph 15 of Price et al. teach that there is a long-felt need in the commercial dishwashing industry to eliminate the need for liquid bleach to be supplied, since the liquid chlorine bleach can be often susceptible to serious environmental hazards from spills.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ribobert et al. to include electrolytically generating the bleaching species, as taught by Price et al., as an equivalent means to produce bleach in an environmentally safe manner for purposes of performing the same function of bleaching kitchenware in a dishwasher. 
Ribobert et al. in view of Price et al. fail to teach generating bleaching species at temperatures no higher than 40C, and preferably not higher than 25C (i.e. room temperature).  Jobs et al. teach generating electrolytically bleaching species for the same purpose of cleaning dishes (paragraph 10).  Paragraph 1 teaches that the method is carried out in a range especially of 20-40C.  Paragraph 3 teaches it is important to lower the temperature for energy saving washings. Paragraph 13 teaches that the electrolysis apparatus can be mounted inside or outside of a dishwashing machine.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Ribobert et al. to include electrolytic generation of bleaching species at lower temperatures, especially in the range of 20-40C, as taught by Jobs et al., for purposes of providing energy savings washings and bleaching methods.  Re claims 3 and 14, refer to paragraph 193 of Price et al.   Re claim 4, refer to Figs. 1, 3A of Price, which teaches an electrochemical cell 205 with no membrane separating the electrodes (paragraph 46).  Re  claim 6, refer to page 11, line 28 of Ribobert et al. 
Response to Arguments
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).   Specifically, applicant argues that there is no teaching or suggestion to modify Rigobert to include a step of generating bleach since pre-made bleach is simply added to the dishwashing machine. In this case, Applicant’s arguments are unpersuasive as Price et al. teach that there is a long-felt need in the commercial dishwashing industry to eliminate the need for liquid bleach to be supplied, since the liquid chlorine bleach can be often susceptible to serious environmental hazards from spills.  Consequently, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ribobert et al. to include electrolytically generating the bleaching species, as taught by Price et al., as an equivalent means to produce bleach in an environmentally safe manner for purposes of performing the same function of bleaching kitchenware in a dishwasher. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that it there would be no motivation to combine the teachings of Ribobert in view of Price et al. since Price et al. teach performing a different order of steps, specifically teaching treating with the enzyme followed by treating with the bleach.  Applicant’s arguments are unpersuasive as the examiner is not relying on Price to teach the order of performing the claimed steps, as the limitations are taught by the primary reference of Ribobert, for the reasons recited above. 
Applicant further argues that Price does not teach or suggest the conditions under which the bleaching species is generated.  What conditions are applicant referring to? If applicant is referring to temperature conditions, the limitations are met by Jobs et al. for the reasons recited above. 
Applicant’s arguments of unexpected results are not persuasive because they are not commensurate in scope with the instantly claimed invention, as the claims do not recite the specific bleach, the specific enzymes used, and their respective concentrations, the types of stains, and the processing parameters (i.e. conditions for all tests).  Furthermore, it appears that the results for crème brule, minced meat, pasta, tea with milk, and starch mix do not show unexpected results as the cleanliness values are about the same.  Applicant argues that unexpected results are shown for a particular stain (tea). In summary, applicant’s arguments are not commensurate in scope with the instantly claimed invention. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc